Examiner’s Comments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 7/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 7/6/2020 is withdrawn.  Claim 12, directed to a method is no longer withdrawn from consideration because it contains subject matter of Claim 1 which is considered allowable subject matter.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 2, line 3, please rewrite the phrase “both-surfaces” to as follows:
--both-surface--.
	In Claim 5, line 4, please rewrite the phrase “upper surface overlap” to read as follows:
		--lower surface overlap--.
	In Claim 12, line 12, please rewrite the phrase “clean remaining” as follows:
		--clean a remaining--.

Allowed Claims
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest a substrate processing apparatus or method having all the features as set forth in the claims.  The closest prior art of record is that of Konishi who teaches a substrate processing apparatus comprising a first cleaning body configured to clean an upper surface of a substrate held by a substrate holder and a second cleaning body configured to clean a lower surface of the substrate. Konishi teaches that a first arm and second arm are controlled to cause the cleaning bodies to perform cleaning processing on both .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        /NATASHA N CAMPBELL/Examiner, Art Unit 1714